UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1956


NATIONSTAR MORTGAGE, LLC,

                    Plaintiff - Appellee,

             v.

MARCUS L. HALL,

                    Defendant - Appellant,

             and

ROSA C. HALL; DEER LAKE HOMEOWNERS ASSOCIATION, INC.,

                    Defendants.


Appeal from the United States District Court for the District of South Carolina, at
Columbia. Joseph F. Anderson, Jr., Senior District Judge. (3:17-cv-01499-JFA)


Submitted: December 21, 2017                                Decided: December 27, 2017


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Marcus L. Hall, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marcus L. Hall has noted an appeal from the district court’s order adopting the

magistrate judge’s report and recommendation and remanding a removed foreclosure

action to South Carolina state court. “[A] district court may remand a case sua sponte for

lack of subject matter jurisdiction at any time, 28 U.S.C. § 1447(c) [(2012)], and such an

order is not reviewable.” Doe v. Blair, 819 F.3d 64, 66-67 (4th Cir. 2016). The district

court remanded Hall’s action for lack of subject matter jurisdiction because the complaint

did not present a federal question or diversity of citizenship. Because the district court

remanded the action for lack of subject matter jurisdiction, we lack jurisdiction to review

its order. Accordingly, we dismiss the appeal. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              DISMISSED




                                            2